Exhibit 10.6

[US LEC Corp. Letterhead]

August 11, 2006

Aaron Cowell

President and Chief Executive Officer

c/o US LEC Corp.

Morrocroft III

6801 Morrison Blvd.

Charlotte, North Carolina 28211

Dear Aaron:

Once executed by both parties, this letter agreement (this “Letter Agreement”)
will constitute an agreement between US LEC Corp. (the “Company”) and you with
respect to certain payments and benefits that may become payable to you in
connection with a Change in Control (as defined in Section 1). For purposes of
this Letter Agreement, the “Effective Date” shall be the date first set forth
above.

1. Certain Definitions

For purposes of this Agreement:

“Cause” means (1) your willful action or omission resulting in a material
adverse effect to the Company and its affiliates, whether monetary or otherwise;
(2) your substantial failure to perform your duties with the Company, other than
a failure resulting from physical or mental illness; (3) your violation of any
of the restrictive covenants contained in Section 5 during employment; (4) your
conviction for the commission of any felony; or (5) your commission of any act
of fraud in connection with your employment with the Company and its affiliates;

“Change in Control” means the first of the following events to occur after the
Effective Date: (1) consummation of a merger or other business combination
involving the Company, as a result of which either (a) the Company’s
shareholders immediately prior to such business combination hold, immediately
following such business combination, less than 50% of the voting power of the
Company (or a successor or parent company) or (b) the members of the Company’s
board of directors at the time of execution of the definitive agreement with
respect to such business combination do not, immediately following such business
combination, constitute at least a majority of the membership of the board of
directors of the Company (or a successor or parent company); or (2) consummation
of a sale or other disposition of all or substantially all of the Company’s
assets.



--------------------------------------------------------------------------------

Aaron Cowell — 2

August 11, 2006

“Closing Date” means the date on which a Change in Control occurs.

“Code” means the Internal Revenue Code of 1986, as amended.

“Constructive Termination” means, without your prior written consent, in each
case as compared to that in effect immediately prior to the Effective Date:
(1) a material adverse change in your duties or authorities (as such duties or
authorities may thereafter be increased); (2) a reduction in base salary or
incentive opportunities (as such base salary or incentive opportunities may
thereafter be increased), provided, however, that a reduction in your base
salary of less than 10% in connection with a diminution in duties and
authorities which does not rise to the level of a Constructive Termination under
subsection (1) of this definition shall not be deemed a Constructive
Termination; or (3) the relocation of your principal place of employment more
than 50 miles;

“Pendency of a Change in Control” means the period commencing upon the execution
of a definitive agreement, consummation of which would constitute a Change in
Control, and ending on the earlier to occur of (1) the date of such Change in
Control and (2) the termination of such agreement;

“Person” means an individual, a corporation, an association, a partnership, an
estate, a trust and any other entity or organization, other than the Company or
any of its affiliates; and

“Termination Date” means the effective date of the termination of your
employment with the Company and its affiliates.

2. Release

In consideration for the severance and other benefits provided to you under this
Letter Agreement, you hereby agree to execute the Waiver and Release of Claims
Agreement annexed hereto as Addendum A (the “Release”). You shall not be
eligible to receive any payments or other benefits under this Letter Agreement
unless you first execute the Release and do not revoke such Release within the
time permitted therein for such revocation.

3. Retention Bonus

You will be entitled to receive a retention bonus on the 60th day following the
Closing Date if (a) you are employed by the Company and its affiliates on the
Closing Date or (b) if your employment has been terminated during the Pendency
of a Change in Control either (i) by the Company without Cause or (ii) because
of a Constructive Termination. Your retention bonus will be equal to 50% of your
highest annual base salary in effect during the Pendency of a Change in Control.



--------------------------------------------------------------------------------

Aaron Cowell — 3

August 11, 2006

4. 2006 Bonus

Subject to the next succeeding sentence of this Section 4, if your employment
with the Company and its affiliates is terminated as described in Section 5
prior to the date (the “Bonus Payment Date”) on which your bonus (if any) would
be paid for the Company’s 2006 fiscal year in the normal course of business
under your bonus arrangement with the Company (your “2006 Bonus Plan”), you
shall be entitled to payment of your bonus under your 2006 Bonus Plan (if any)
as though you had remained employed by the Company and its affiliates on the
Bonus Payment Date. If prior to the Bonus Payment Date, the Company determines
in good faith that you have violated any of the restrictive covenants in
Section 8(a), 8(b) or 8(c), your rights to payment under this Section 4 shall be
forfeited immediately.

5. Qualifying Termination of Employment

If your employment with the Company and its affiliates is terminated (a) during
the Pendency of a Change in Control or (b) during the period commencing on the
Closing Date and ending on the date that is 18 months following such Closing
Date, either (i) by the Company or its affiliates without Cause or (ii) by you
as the result of a Constructive Termination, you will be entitled to the
payments and benefits outlined in Sections 6 and 7(a), subject to the terms and
conditions outlined in this Letter Agreement.

6. Severance Benefits

If your employment with the Company and its affiliates is terminated as
described in Section 5, then subject to your satisfaction of the requirements of
this Letter Agreement, you will be entitled to the following severance benefits:

 

  (a) Severance Pay. You will be entitled to receive severance pay in an
aggregate amount equal to $1,260,000, which is two times the sum of (1) your
current base salary plus (2) your bonus for fiscal year 2005. Subject to
Section 6(c), your severance pay will be paid over the two-year period following
the Termination Date, as follows: (i) on the payroll date (the “Delayed Payment
Date”) next following the expiration of six months from the Termination Date,
you will receive the sum of $315,000; and (ii) on each subsequent payroll date,
you will receive a portion of the remaining $945,000, the payments under this
clause (ii) being substantially equivalent and generally made consistent with
the Company’s normal payroll cycles, but no less frequently than monthly.

 

  (b) Benefits Continuation. You and your eligible dependents shall be entitled
to your “continuation coverage” within the meaning of section 4980B of the Code,
commencing on the Termination Date, at the same rates for which you were
eligible immediately prior to the Termination Date, for so long as you are
entitled to such continuation coverage; provided, however, that if you become
eligible for group health and dental benefits under plans maintained by a
subsequent employer and such subsequent employment does not constitute a
violation of the restrictive covenant contained in Section 8(b), the benefits
provided under this Section 6(b) shall be secondary to the benefits provided by
such subsequent employer.



--------------------------------------------------------------------------------

Aaron Cowell — 4

August 11, 2006

 

  (c) Earlier Termination of Benefits. Notwithstanding any other provision of
this Letter Agreement, the Company’s obligation to pay or provide the severance
payments and benefits provided under this Section 6 shall terminate as of the
date on which the Company determines in good faith that you have violated any of
the restrictive covenants contained in Section 8(a), 8(b) or 8(c).

7. Stock Options

 

  (a) Vesting Upon Qualifying Termination. If your employment with the Company
and its affiliates is terminated as described in Section 5, then subject to your
satisfaction of the terms of this Letter Agreement, any stock options granted to
you under the US LEC Corp. 1998 Omnibus Stock Plan, as amended, and held by you
on the Termination Date (“Options”) which have not previously vested shall
become immediately vested and exercisable as of the Termination Date. Following
the Termination Date, you may exercise vested Options until the later of (i) the
date on which the Options would have expired following the Termination Date
(without giving effect to this Letter Agreement) and (ii) the earlier of (A) the
date that is 18 months after the Closing Date or (B) the latest date to which
exercise of the Options can be extended without being treated as an “extension”
for purposes of section 409A of the Code; provided, however, that in no event
shall any Option be exercisable following its normal expiration date.

 

  (b) Forfeiture of Vested Options. If, during the one-year period immediately
following the Termination Date, the Company determines in good faith that you
have violated any of the restrictive covenants in Section 8(a), (b), or (c), all
of your remaining outstanding Options which became vested pursuant to
Section 7(a) shall be forfeited and cancelled immediately.

 

  (c) Vesting With Continued Employment. If you continue to be employed by the
Company and its affiliates on the date that is 18 months after a Change in
Control, any Options which have not previously vested shall become immediately
vested and exercisable as of that date.

 

8. Restrictive Covenants

 

  (a) Confidentiality. During your employment with the Company and its
affiliates and thereafter, you shall not disclose to any Person (except as
required by applicable law), or use for your own benefit or gain, any
Confidential Information obtained by you incident to your employment or other
association with the Company or any of its affiliates. For purposes of this
Letter Agreement, references to the “Company and its affiliates” shall also
include any successors to the Company’s business.



--------------------------------------------------------------------------------

Aaron Cowell — 5

August 11, 2006

“Confidential Information” means any and all information of the Company and its
affiliates that is not generally known by others with whom they compete or do
business, or with whom they plan to compete or do business and any and all
information, not publicly known, which, if disclosed by the Company or its
affiliates would assist in competition against them. Confidential Information
includes without limitation such information relating to (i) the development,
research, testing, manufacturing, marketing and financial activities of the
Company and its affiliates, (ii) all products planned, researched, developed,
tested, manufactured, sold, licensed, leased or otherwise distributed or put
into use by the Company or any of its affiliates, together with all services
provided or planned by the Company or any of its affiliates, during the
Participant’s employment, (iii) the costs, sources of supply, financial
performance and strategic plans of the Company and its affiliates, (iv) the
identity and special needs of the customers of the Company and its affiliates
and (v) the people and organizations with whom the Company and its affiliates
have business relationships and those relationships. Confidential Information
also includes comparable information that the Company or any of its affiliates
has received belonging to others or which was received by the Company or any of
its affiliates with any understanding that it would not be disclosed.

Notwithstanding anything herein to the contrary, the term “Confidential
Information” shall not include information that: (i) becomes subsequently
available to you on a non-confidential basis from a source not known or
reasonably suspected by you to be bound by a confidentiality agreement or
secrecy obligation owed to the Company; (ii) is or becomes generally available
to the public other than as a result of a breach of this Section 8(a) by you; or
(iii) is independently developed by you without use, directly or indirectly, of
Confidential Information. If only a portion of the Confidential Information
falls under one of the foregoing exceptions, then only that portion shall not be
deemed Confidential Information.

In the event that you are requested or required, pursuant to any applicable
court order, administrative order, statute, regulation or other official order
by any government or any agency or department thereof, to disclose any
Confidential Information, you shall (i) provide the Company with prompt written
notice of any such request or requirement so that the Company may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Agreement; and (ii) reasonably cooperate with the Company to
obtain such protective order or other remedy. In the event such protective order
or other remedy is not obtained and the Company fails to waive compliance with
the relevant provisions of this Agreement, you agree to (a) furnish only that
portion of the Confidential Information that you are advised by your legal
counsel in writing that you are legally required to disclose, (b) upon the
Company’s request and expense, use your reasonable efforts to obtain assurances
that confidential treatment will be accorded to such information, and (c) give
the Company prior written notice of the Confidential Information to be disclosed
as far in advance of your disclosure as is reasonably practicable.



--------------------------------------------------------------------------------

Aaron Cowell — 6

August 11, 2006

 

  (b) Non-competition. You shall not, during your employment with the Company
and its affiliates and, in the event your employment is terminated as described
in Section 5, for a period of two years following the Termination Date, engage
in any business or enterprise (whether as owner, partner, officer, director,
employee, consultant, investor, lender or otherwise, except as the holder of not
more than 5% of the outstanding stock of a publicly held company so long as you
do not participate in the conduct of the business of such corporation) that
develops, manufactures or sells any product or service that competes with any
product or service developed, manufactured, marketed or sold, or planned to be
developed, manufactured, marketed or sold, by the Company and its affiliates in
any geographic area in which the Company and its affiliates are operating at the
Termination Date.

 

  (c) Non-solicitation. You shall not, during your employment with the Company
and its affiliates and for a period of two years following the Termination Date,
directly or indirectly, (i) hire or attempt to hire any employee of the Company
or any of its affiliates, assist in such hiring by any Person, encourage any
such employee to terminate his or her relationship with the Company or any of
its affiliates, except (A) with the prior written consent of the Company,
(B) insofar as such employee responds to a bona fide public job advertisement of
general circulation made by you (whether posted on a public site on the Internet
or in a newspaper, magazine or other publication), (C) if such employee
initiates contact regarding employment with you without any direct or indirect
solicitation by you, or (D) if such employee has been terminated by the Company
and its affiliates prior to the commencement of employment discussions between
such employee and you, or (ii) solicit or encourage any customer or vendor of
the Company or any of its affiliates to terminate its relationship with them,
or, in the case of a customer, to conduct with any Person any business or
activity which such customer conducts or could conduct with the Company or any
of its affiliates.

 

  (d) Non-disparagement. You shall not, during your employment with the Company
and its affiliates and for a period of two years following the Termination Date,
make statements or representations, or otherwise communicate, directly or
indirectly, in writing, orally, or otherwise, or take any action which may,
directly or indirectly, disparage the Company or any of its affiliates or their
respective officers, directors, employees, advisors, businesses or reputations.
Notwithstanding the foregoing, nothing in this Letter Agreement shall preclude
you from making truthful statements or disclosures that are required by
applicable law, regulation or legal process.

 

  (e) Cooperation. You shall, during your employment with the Company and its
affiliates and for a period of two years following the Termination Date,
cooperate with the Company by being reasonably available to testify on behalf of
the



--------------------------------------------------------------------------------

Aaron Cowell — 7

August 11, 2006

Company or any of its affiliates in any action, suit, or proceeding, whether
civil, criminal, administrative, or investigative, and to assist the Company or
any of its affiliates in any such action, suit or proceeding, by providing
information and meeting and consulting with the Board of Directors of the
Company or the board of directors of any of its affiliates or their respective
representatives or counsel, or representatives or counsel to the Company or any
of its affiliates as reasonably requested.

 

  (f) In the event that any provision of this Section 8 shall be determined by
any court of competent jurisdiction to be unenforceable by reason of its being
extended over too great a time, too large a geographic area or too great a range
of activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.

9. Injunctive Relief; Remedies

You acknowledge by accepting the benefits under this Letter Agreement that any
breach or threatened breach by you of any term of Section 8 of this Letter
Agreement cannot be remedied solely by the recovery of damages or the
withholding of benefits and the Company will therefore be entitled to an
injunction against such breach or threatened breach without posting any bond or
other security. Nothing herein, however, will prohibit the Company or any of its
affiliates from pursuing, in connection with an injunction or otherwise, any
other remedies available at law or in equity for such breach or threatened
breach, including the recovery of damages.

10. Miscellaneous

 

  (a) Death or Disability. In the event that you die or become disabled (within
the meaning of the Company’s long-term disability plan) prior to the receipt of
all payments and benefits which become payable under this Letter Agreement, any
unpaid balance will be paid in a lump sum to you or, if applicable, the executor
or administrator of your estate or to a properly qualified personal
representative.

 

  (b) Withholding. The Company shall be entitled to withhold from amounts to be
paid to you under this Letter Agreement any federal, state or local withholding
or other taxes which it is from time to time required to withhold.

 

  (c) Section 409A of the Code. The parties agree that to the extent an
arrangement described in this Letter Agreement fails to qualify for exemption
from or satisfy the requirements of section 409A of the Code, the affected
arrangement may be operated in compliance with such section pending amendment to
so comply.

 

  (d) Unenforceability. If any portion of this Letter Agreement is deemed to be
void or unenforceable by a court of competent jurisdiction, the remaining
portions will remain in full force and effect to the maximum extent allowed by
law. The parties intend and desire that each portion of this Letter Agreement be
given the maximum possible effect allowed by law.



--------------------------------------------------------------------------------

Aaron Cowell —8

August 11, 2006

 

  (e) Headings. The heading of the several sections of this Letter Agreement
have been prepared for convenience and reference only and shall not control,
affect the meaning, or be taken as the interpretation of any provision of this
Letter Agreement.

 

  (f) Successors; Binding Agreement. This Letter Agreement will inure to the
benefit of and be binding upon the parties’ personal or legal representatives,
executors, administrators, successors, heirs, distributes, devises and legatees.

 

  (g) Applicable Law. This Letter Agreement, and its interpretation and
application, will be governed and controlled by the laws of the State of
Delaware, applicable as though to a contract made in Delaware by residents of
Delaware and wholly to be performed in Delaware without giving effect to
principles of conflicts of law.

 

  (h) Amendment. This Letter Agreement may not be changed, modified, or amended,
except in a writing signed by both you and the Company.

11. No Termination of Employment

Notwithstanding anything to the contrary contained in this Letter Agreement, the
Company agrees not to terminate your employment (except for Cause) prior to
December 3, 2006.



--------------------------------------------------------------------------------

Aaron Cowell — 9

August 11, 2006

Your signature below means that:

 

  (i) You have had ample opportunity to discuss the terms and conditions of this
Letter Agreement with an attorney and/or financial advisor of your choice and as
a result fully understand its terms and conditions; and

 

  (ii) You accept the terms and conditions set forth in this Letter Agreement;
and

 

  (iii) This Letter Agreement supersedes and replaces any and all agreements or
understandings, whether written or oral, that you may have with the Company
concerning your termination of employment and any other separation, termination,
retirement or compensation arrangement.

If you find the foregoing acceptable, please sign your name on the signature
line provided below. Once this Letter Agreement is executed, please return it
directly to my attention. Should you have any questions regarding this Letter
Agreement or any of the terms hereof, now or in the future, please contact
[            ].

 

Very truly yours, US LEC CORP.

 

By:  

I accept the terms and conditions of this Letter Agreement.

 

Signed:

 

 

  Aaron Cowell

Dated:

 

 



--------------------------------------------------------------------------------

ADDENDUM A

WAIVER AND RELEASE OF CLAIMS AGREEMENT

I HAVE BEEN ADVISED TO CONSULT AN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT.

I UNDERSTAND THAT I HAVE [FORTY-FIVE] [TWENTY-ONE] DAYS AFTER RECEIVING THIS
AGREEMENT TO CONSIDER WHETHER TO SIGN IT.

AFTER SIGNING THIS AGREEMENT, I UNDERSTAND THAT I HAVE ANOTHER SEVEN DAYS IN
WHICH TO REVOKE IT, AND IT DOES NOT TAKE EFFECT UNTIL THOSE SEVEN DAYS HAVE
ENDED.

In consideration of, and subject to, the payments to be made to me by US LEC
Corp. (“US LEC Corp.” or the “Company”) or any of its subsidiaries or
affiliates, pursuant to the Letter Agreement dated as of August 11, 2006 between
US LEC Corp. and me (the “Letter Agreement”), which I acknowledge that I would
not otherwise be entitled to receive, I hereby waive any claims I may have for
employment or re-employment by the Company or any subsidiary or affiliate
thereof after the date hereof, and I further agree to and do release and forever
discharge the Company or any subsidiary or affiliate of the Company and their
respective past and present officers, directors, shareholders, employees and
agents from any and all claims and causes of action, known or unknown, arising
out of or relating to my employment with the Company or any subsidiary or
affiliate of the Company or the termination thereof, including, but not limited
to, wrongful discharge, breach of contract, tort, fraud, any State’s Human
Relations Act, the Americans with Disabilities Act, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, Sections 1981-1988 of Title 42
of the U.S. Code, Older Workers’ Benefit Protection Act, Family and Medical
Leave Act, the Fair Labor Standards Act, any State’s Wage Payment and Collection
laws, the Age Discrimination in Employment Act of 1967, the Pregnancy
Discrimination Act, the Employee Retirement Income Security Act of 1974
(“ERISA”), all as amended. Should I decide to file any charge or legal claim
against the Company, I agree to waive my right to recover any damages or other
relief awarded to me which arises out of any such charge or legal claim made by
me against the Company.

Notwithstanding the foregoing or any other provision hereof, nothing in this
Waiver and Release of Claims Agreement shall adversely affect (i) my rights
under the Letter Agreement; (ii) my rights to vested benefits (other than
severance benefits) under any “employee benefit plan” (within the meaning of
Section 3(3) of ERISA) of the Company or any subsidiary or affiliate of the
Company; or (iii) my rights to indemnification under any indemnification
agreement, applicable law and the certificates of incorporation and bylaws of
the Company and any subsidiary of the Company, and my rights under any
director’s and officer’s liability insurance policy covering me.

I acknowledge that I have signed this Waiver and Release of Claims Agreement
voluntarily, knowingly, of my own free will and without reservation or duress,
and that no



--------------------------------------------------------------------------------

promises or representations, written or oral, have been made to me by any person
to induce me to do so other than the promise of payment set forth in the first
paragraph above and the Company’s acknowledgment of my rights reserved under the
preceding paragraph above.

I acknowledge that I have been given not less than [forty-five (45)] [twenty-one
(21)] days to review and consider this Waiver and Release of Claims Agreement,
and that I have had the opportunity to consult with an attorney or other advisor
of my choice and have been advised by the Company to do so if I choose. I may
revoke this Waiver and Release of Claims Agreement seven days or less after its
execution by providing written notice to the [Vice-President of Human Resources]
at the Company’s corporate headquarters (or some other designee).

Finally, I acknowledge that I have carefully read this Waiver and Release of
Claims Agreement and understand all of its terms. This is the entire Agreement
between the parties and is legally binding and enforceable.

 

2



--------------------------------------------------------------------------------

This Waiver and Release of Claims Agreement shall be governed and interpreted
under federal law and the laws of the State of Delaware.

I knowingly and voluntarily sign this Waiver and Release of Claims Agreement and
agree to be bound by its terms.

 

Date Delivered to Aaron Cowell:     US LEC CORP.

 

      Date Signed by Aaron Cowell:     By:  

 

 

    Title:  

 

Seven-Day Revocation Period Ends:      

 

      Signed:  

 

    Date:  

 

 

                      Aaron Cowell      

 

3